DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1, 12 and 18 under McBride and Crisp and Witkin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Hajjar (US 2001/0011279 A1)).
Applicant’s arguments are somewhat unclear, as the language in the arguments appears to paraphrase the limitations that applicant believes are not disclosed by the previously applied references.  It appears that applicant is arguing that McBride, Crisp and Witkin does not disclose “a default graphic corresponding to the selection of the customized arrangement of labels from the group” and “update the default graphic of the customized arrangement of labels” as amended into claims 1, 10 and 18.  However, as discussed below, Hajjar discloses this feature, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, and updating the default graphic of the customized arrangement of labels as taught by Hajjar in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3, 5, 8, 10, 12, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McBride (US 10,839,332 B1), Crisp (US 2014/0104656 A1) and Witkin (US 2010/0257210 A1).
As to claim 1, McBride discloses a system for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), the system comprising a processor executing a program stored in a non-transient medium (see claim 1, reciting “a computer system comprising one or more physical processors programmed to execute computer program instructions”) to: 
receive:
a selection of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including rolls and sheets (See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the designated receiving user, as the case may be, on rolls of labels.”  McBride also teaches that sheets are an alternative, teaching in column 3, line 58 to column 4, line 2 that “In some exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a particular user-provided or user-indicated image; there will be one image per sheet and one image per order.  In other exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a plurality of user-provided or user-indicated images; there will be a plurality of images per sheet and a plurality of images per order.”  See also column 11, lines 46-62, disclosing “In the exemplary embodiment, the exemplary user interface Order Completion display 70 would provide a sheet order indicator 71 which a user would check (by clicking) to indicate that image-customized labels would be ordered in sheets.  If a user indicated that sheets of labels would be ordered by checking sheet order indicator 71, then the user would also complete an exemplary number of sheets input field 72, either by inputting a number, or, alternatively, by clicking on an exemplary number of sheets pull-down menu button 73.  If the user clicked on the exemplary number of shoots pull-down menu button 73, a pull down menu (not shown) of numbers of sheets would appear over the exemplary number of sheets input field 72; the user would click one of the numbers of sheets selections in the pull-down menu of numbers of sheets to select a number of sheets to be input in exemplary number of sheets input field 72 and ordered.”);
automatically produce a graphic for display to a screen, the graphic illustrating one of the arrangement of labels received from the group; (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the "Select" option, e.g., "Select" 53-1b, corresponding to one of the images, e.g., image 53-1a, depicted in the exemplary user interface "My Image Gallery" option display 56.  The exemplary embodiment of the present invention would then return to a display of the exemplary user interface Exemplary Application screen 22 as depicted in FIG. 2A, and would present the image selected by the user from the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, e.g., 53-1a that corresponded to the clicked "Select" option, e.g., 53-1b; the selected image would be displayed as the image 24 in FIG. 2A depicted in the exemplary image-customized postage label 23.”)
receive a first parameter defining a characteristic of the customized arrangement of labels illustrated (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
update the graphic of the customized arrangement of labels to illustrate labels being consistent with the first parameter (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available."”.
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

McBride, however, does not disclose the processor receives a part number corresponding to a numbered arrangement of labels to build, or that the graphic also illustrates one of the numbered arrangement of labels and a default graphic corresponding to the selection of the customized arrangement of labels received, or that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels, or the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels, or that it updates the default graphic of the customized arrangement of labels (italics is the feature that is not disclosed in McBride).
However, Crisp makes obvious that the processor receives a part number corresponding to a numbered arrangement of labels to build (“UPC code” in Crisp), or that the graphic also illustrates one of the numbered arrangement of labels (“ELECTRONIC TEMPLATES” in Crisp) and the customized arrangement of labels received, or that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels.  Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a numbered arrangement of labels to build, as well as illustrating and updating the graphic of the numbered arrangement of labels based on the arrangement and parameters added, and teaches that this is beneficial as “to make available an AD PRODUCT and method that allows users thereof to instantly create a custom (printed), professional, durable and/or weather/water proof AD SIGN made immediately available for use; wherein some invention embodiments, said custom printed information includes system linked contact information, making available powerful and helpful services when contacted.”.  See especially figures 5G-1 through 5G-3 and the specification corresponding to those figures.  See especially paragraph 0017, which teaches that:
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example the ELECTRONIC TEMPLATE could be a print ready PDF document with/without customizable forms/fields.  Methods similar to those depicted in FIGS. 5G-1-5G-3 could also apply to processes as described in FIGS. 3-4, 9-10, 16-17.

Additionally, Witkin discloses the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels.  Witkin discloses in paragraph 0011 “an internet-based method and system that allows a user to create one or more high quality customized stickers, whereby the size and shape of the stickers is determined by the user.”  Paragraph 0016 discloses “the user interface may also comprise one or more of the following: a page layout tool to allow the user to resize, align or organize the one or more customized stickers on the canvas”  Paragraph 0021 teaches that “the die-cut tools allow the user to customize the shape and size of each of the die-cut borders; or the die-cut tools automatically detect the one or more customized stickers and automatically create the die-cut borders.”
Finally, Hajjar discloses that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, and updating the default graphic of the customized arrangement of labels.  See paragraph 0029, which discloses “Depending on what information is in the database, the database management system may return additional information, such as the size of the sheet on which the labels are provided, the type of material from which the labels are made, various other physical characteristics of the product, such as whether the product is dye cut or perforated in some manner, the color of the labels, and other information.  Typically, the database also return a graphic file of either a photograph of the labels as they are intended to be used or a line art drawing of the label sheets themselves with various information about the sheet incorporated into the line art.”  Additionally, Hajjar discloses features in common with McBride and Crisp, such as the features of “receive: a part number corresponding to a numbered arrangement of labels to build; and a selection of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including… sheets” and “the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels”.  See Hajjar, paragraph 0008, “One of the modes involves definition of desired labels by dimensions, and another mode involves visual review of groups of available label sheets.” and paragraph 0034, teaching that “In one alternative embodiment, the user may choose between searching by SKU number, by label shape, by label dimension (height and width for rectangular labels; diameter for round labels); and/or by type of printer (laser, inkjet and the like).  The user may also choose to view all of the label products in the database.  An example input screen for this embodiment is illustrated in FIG. 6.”  Choosing the SKU number correlates with receiving a part number as disclosed in Crisp; and choosing the label shape or label dimension would correspond to customized arrangement of labels as taught in McBride.  Hajjar teaches in the abstract that “[t]he present invention relates to an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the processor receives a part number corresponding to a numbered arrangement of labels to build, and that the graphic also illustrates one of the numbered arrangement of labels and the customized arrangement of labels received, and that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels as taught by Crisp and Hajjar in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information as taught by Crisp and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels as taught by Witkin and Hajjar in order to allow a user to create one or more high quality customized stickers as taught by Witkin and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, and updating the default graphic of the customized arrangement of labels as taught by Hajjar in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.


As to claim 3, McBride as modified by Crisp (which makes obvious the use of the numbered arrangement of labels) and Hajjar discloses wherein the program stored in the non-transient medium is adapted to receive a selection of a printer having a predetermined configuration for the customized arrangement of labels to build, the predetermined configuration including a minimum or maximum dimension for the customized arrangement of labels (called a footprint in McBride).  See column 5, lines 15-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 13, line 56 to column 14, line 5, disclosing “In the exemplary embodiment and the alternative exemplary multi-image order embodiment, each sheet of labels would comprise three columns and eight rows of labels.  However, it will be understood by someone with ordinary skill in the art that the description herein of sheets of labels comprising a certain number of rows and columns is illustrative and non-limiting.  In some further alternative embodiments, an interactive display of a number of different label sheet "footprints" could be presented, from which a user could select one "footprint" for an order.  Each "footprint" would show a mock display of a certain size and format of a label and a sheet layout of those labels.  Each "footprint" would be assigned a different "SKU" and could be associated with pricing particular to that "footprint." In such a multi-footprint embodiment, the SKU associated with the selected footprint would be associated with the order number that would be assigned by the embodiment to the order.”  See also Hajjar, paragraph 0021, disclosing “In some embodiments of the present invention, the input screen may also prompt the user to select the type of printer that the user intends to use to print the labels, such as a laser jet or ink jet printer.”  See also Hajjar, paragraph 0022, disclosing “The input screen 30 may also include prompts 40 and 42 with which the user may define the type of printer he or she intends to use with the labels.”  

As to claim 5, McBride discloses that the program stored in the non-transient medium is adapted to receive a selection of a color for the labels of the customized arrangement of labels.  See column 10, lines 46-64, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available.”  

As to claim 8, McBride and Crisp (which makes obvious starting with a numbered arrangement of labels via an UPC code) discloses the processor executing to communicate with an industrial machine (in McBride, a printer) for building the one of the numbered arrangement of labels and the customized arrangement of labels illustrating the arrangement of labels consistent with the first parameter.  See column 5, line 17-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 5, lines 56-58, disclosing “In addition, each client, e.g., client 10a, may have access to a printer, such as, for example, printer 16a.”

As to claim 10, McBride discloses a method for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), comprising: 
selecting one of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including rolls and sheets; (See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the designated receiving user, as the case may be, on rolls of labels.”  McBride also teaches that sheets are an alternative, teaching in column 3, line 58 to column 4, line 2 that “In some exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a particular user-provided or user-indicated image; there will be one image per sheet and one image per order.  In other exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a plurality of user-provided or user-indicated images; there will be a plurality of images per sheet and a plurality of images per order.”  See also column 11, lines 46-62, disclosing “In the exemplary embodiment, the exemplary user interface Order Completion display 70 would provide a sheet order indicator 71 which a user would check (by clicking) to indicate that image-customized labels would be ordered in sheets.  If a user indicated that sheets of labels would be ordered by checking sheet order indicator 71, then the user would also complete an exemplary number of sheets input field 72, either by inputting a number, or, alternatively, by clicking on an exemplary number of sheets pull-down menu button 73.  If the user clicked on the exemplary number of shoots pull-down menu button 73, a pull down menu (not shown) of numbers of sheets would appear over the exemplary number of sheets input field 72; the user would click one of the numbers of sheets selections in the pull-down menu of numbers of sheets to select a number of sheets to be input in exemplary number of sheets input field 72 and ordered.”);
automatically producing a graphic for display to a screen, the graphic illustrating the customized arrangement of labels from the group (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the "Select" option, e.g., "Select" 53-1b, corresponding to one of the images, e.g., image 53-1a, depicted in the exemplary user interface "My Image Gallery" option display 56.  The exemplary embodiment of the present invention would then return to a display of the exemplary user interface Exemplary Application screen 22 as depicted in FIG. 2A, and would present the image selected by the user from the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, e.g., 53-1a that corresponded to the clicked "Select" option, e.g., 53-1b; the selected image would be displayed as the image 24 in FIG. 2A depicted in the exemplary image-customized postage label 23.”); 
receiving a first parameter defining a characteristic of the customized arrangement of labels illustrated, (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
updating the graphic for display to the screen to illustrate the customized arrangement of labels including the characteristic of the arrangement of labels thereof (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available."”.)
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

Although McBride discloses selecting a customized arrangement of labels to build, McBride does not disclose that the method also includes selecting one of a numbered arrangement of labels to build, the numbered arrangement of labels being selected by part number, or that the graphic also illustrates the selected one of the numbered arrangement of labels and a default graphic corresponding to the selection of the customized arrangement of labels received,  or that the parameter also defines a characteristic of an arrangement of the labels on the one of the numbered arrangement of labels or that the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels, or that it updates the default graphic of the customized arrangement of labels (italics is the feature that is not disclosed in McBride).
However, Crisp makes obvious the method also includes selecting one of a numbered arrangement of labels to build (“UPC code” in Crisp), the numbered arrangement of labels being selected by part number, or that the graphic also illustrates the selected one of the numbered arrangement of labels (“ELECTRONIC TEMPLATES” in Crisp), or that the parameter also defines a characteristic of an arrangement of the labels on the one of the numbered arrangement of labels.  Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a numbered arrangement of labels to build, as well as illustrating and updating the graphic of the numbered arrangement of labels based on the arrangement and parameters added, and teaches that this is beneficial as “to make available an AD PRODUCT and method that allows users thereof to instantly create a custom (printed), professional, durable and/or weather/water proof AD SIGN made immediately available for use; wherein some invention embodiments, said custom printed information includes system linked contact information, making available powerful and helpful services when contacted.”.  See especially figures 5G-1 through 5G-3 and the specification corresponding to those figures.  See especially paragraph 0017, which teaches that:
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example the ELECTRONIC TEMPLATE could be a print ready PDF document with/without customizable forms/fields.  Methods similar to those depicted in FIGS. 5G-1-5G-3 could also apply to processes as described in FIGS. 3-4, 9-10, 16-17.

Additionally, Witkin discloses the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels.  Witkin discloses in paragraph 0011 “an internet-based method and system that allows a user to create one or more high quality customized stickers, whereby the size and shape of the stickers is determined by the user.”  Paragraph 0016 discloses “the user interface may also comprise one or more of the following: a page layout tool to allow the user to resize, align or organize the one or more customized stickers on the canvas”  Paragraph 0021 teaches that “the die-cut tools allow the user to customize the shape and size of each of the die-cut borders; or the die-cut tools automatically detect the one or more customized stickers and automatically create the die-cut borders.”
Finally, Hajjar discloses that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, and updating the default graphic of the customized arrangement of labels.  See paragraph 0029, which discloses “Depending on what information is in the database, the database management system may return additional information, such as the size of the sheet on which the labels are provided, the type of material from which the labels are made, various other physical characteristics of the product, such as whether the product is dye cut or perforated in some manner, the color of the labels, and other information.  Typically, the database also return a graphic file of either a photograph of the labels as they are intended to be used or a line art drawing of the label sheets themselves with various information about the sheet incorporated into the line art.”  Additionally, Hajjar discloses features in common with McBride and Crisp, such as the features of “receive: a part number corresponding to a numbered arrangement of labels to build; and a selection of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including… sheets” and “the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels”.  See Hajjar, paragraph 0008, “One of the modes involves definition of desired labels by dimensions, and another mode involves visual review of groups of available label sheets.” and paragraph 0034, teaching that “In one alternative embodiment, the user may choose between searching by SKU number, by label shape, by label dimension (height and width for rectangular labels; diameter for round labels); and/or by type of printer (laser, inkjet and the like).  The user may also choose to view all of the label products in the database.  An example input screen for this embodiment is illustrated in FIG. 6.”  Choosing the SKU number correlates with receiving a part number as disclosed in Crisp; and choosing the label shape or label dimension would correspond to customized arrangement of labels as taught in McBride.  Hajjar teaches in the abstract that “[t]he present invention relates to an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the method also includes selecting one of a numbered arrangement of labels to build, the numbered arrangement of labels being selected by part number, or that the graphic also illustrates the selected one of the numbered arrangement of labels, or that the parameter also defines a characteristic of an arrangement of the labels on the one of the numbered arrangement of labels as taught by Crisp and Hajjar in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information as taught by Crisp and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels as taught by Witkin and Hajjar in order to allow a user to create one or more high quality customized stickers as taught by Witkin and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, and updating the default graphic of the customized arrangement of labels as taught by Hajjar in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.

As to claim 12, McBride as modified by Crisp (which makes obvious the use of a numbered arrangement of labels) and Hajjar discloses the additional step of receiving a selection of a printer having a predetermined configuration for the customized arrangement of labels to build, the predetermined configuration comprising a minimum or maximum dimension for the labels.  See column 5, lines 15-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 13, line 56 to column 14, line 5, disclosing “In the exemplary embodiment and the alternative exemplary multi-image order embodiment, each sheet of labels would comprise three columns and eight rows of labels.  However, it will be understood by someone with ordinary skill in the art that the description herein of sheets of labels comprising a certain number of rows and columns is illustrative and non-limiting.  In some further alternative embodiments, an interactive display of a number of different label sheet "footprints" could be presented, from which a user could select one "footprint" for an order.  Each "footprint" would show a mock display of a certain size and format of a label and a sheet layout of those labels.  Each "footprint" would be assigned a different "SKU" and could be associated with pricing particular to that "footprint." In such a multi-footprint embodiment, the SKU associated with the selected footprint would be associated with the order number that would be assigned by the embodiment to the order.”  See also Hajjar, paragraph 0021, disclosing “In some embodiments of the present invention, the input screen may also prompt the user to select the type of printer that the user intends to use to print the labels, such as a laser jet or ink jet printer.”  See also Hajjar, paragraph 0022, disclosing “The input screen 30 may also include prompts 40 and 42 with which the user may define the type of printer he or she intends to use with the labels.”  

As to claim 14, McBride discloses the additional step of receiving a selection of a color with respect to the labels of the customized arrangement of labels.  See column 10, lines 46-64, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available.”


As to claim 17, McBride as modified by Crisp discloses the step of communicating with an industrial machine (a printer in McBride) for building the one of the numbered arrangement of labels and the customized arrangement of labels including the characteristic of the arrangement of labels thereon.  See column 5, line 17-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 5, lines 56-58, disclosing “In addition, each client, e.g., client 10a, may have access to a printer, such as, for example, printer 16a.”

As to claim 18, McBride discloses a system for building labels (see title, reciting “Image-customized labels adapted for bearing computer-based, generic, value-bearing items, and systems and methods for providing image-customized labels”), the system comprising a computer executing a program stored in a non-transient medium (see claim 1, reciting “a computer system comprising one or more physical processors programmed to execute computer program instructions”) to: 
receive:
a selection of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including rolls and sheets (See column 11, lines 63-67, disclosing rolls as a parameter, and teaching that “Completion display 70 would further provide an exemplary roll order indicator 74 which a user would check (by clicking) to indicate that image-customized labels would be ordered in rolls.”  See also column 4, lines 6-9, teaching “In further variation exemplary embodiments, image-customized labels will be transmitted to the ordering user or the designated receiving user, as the case may be, on rolls of labels.”  McBride also teaches that sheets are an alternative, teaching in column 3, line 58 to column 4, line 2 that “In some exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a particular user-provided or user-indicated image; there will be one image per sheet and one image per order.  In other exemplary embodiments of the present invention, a user will be able to order, and a user interface will be provided for ordering, one or more sheets of image-customized labels comprising a plurality of user-provided or user-indicated images; there will be a plurality of images per sheet and a plurality of images per order.”  See also column 11, lines 46-62, disclosing “In the exemplary embodiment, the exemplary user interface Order Completion display 70 would provide a sheet order indicator 71 which a user would check (by clicking) to indicate that image-customized labels would be ordered in sheets.  If a user indicated that sheets of labels would be ordered by checking sheet order indicator 71, then the user would also complete an exemplary number of sheets input field 72, either by inputting a number, or, alternatively, by clicking on an exemplary number of sheets pull-down menu button 73.  If the user clicked on the exemplary number of shoots pull-down menu button 73, a pull down menu (not shown) of numbers of sheets would appear over the exemplary number of sheets input field 72; the user would click one of the numbers of sheets selections in the pull-down menu of numbers of sheets to select a number of sheets to be input in exemplary number of sheets input field 72 and ordered.”);
produce one of a graphic for display to a screen, the graphic illustrating one of the customized arrangement of labels from the group; (see column 10, lines 4-18, disclosing “Returning to the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, the user could then click the "Select" option, e.g., "Select" 53-1b, corresponding to one of the images, e.g., image 53-1a, depicted in the exemplary user interface "My Image Gallery" option display 56.  The exemplary embodiment of the present invention would then return to a display of the exemplary user interface Exemplary Application screen 22 as depicted in FIG. 2A, and would present the image selected by the user from the exemplary user interface "My Image Gallery" option display 56 depicted in FIG. 3, e.g., 53-1a that corresponded to the clicked "Select" option, e.g., 53-1b; the selected image would be displayed as the image 24 in FIG. 2A depicted in the exemplary image-customized postage label 23.”)
display the graphic to a screen of the computer (see Figure 2A which shows an example screen display and the parameter inputs); 
receive a first parameter defining a characteristic of the labels of the customized arrangement of labels displayed (for possible parameters, see, for example, column 8, line 5, disclosing a parameter such as “a mock serial number”; see also column 8, line 41-43, disclosing photo images as a possible parameter; see column 10, lines 4-18, disclosing selecting an image as a parameter; see column 10, lines 23-33 disclosing zoom in and zoom out as a parameter; column 10, lines 34-45, disclosing image rotation; see column 10, lines 46-64, disclosing border shapes and frames; see column 10, line 65  to column 11, disclosing border color); and 
update the graphic of the customized arrangement of labels displayed to the screen to illustrate the labels consistent with the first parameter (for example, for the parameter of border color,  see column 11, disclosing “The exemplary embodiment would provide exemplary border color selection means 30, such as, for example, a border color pull-down menu button 30b and a border color indication field 30a.  If a user clicked the exemplary border color pull-down menu button 30b, an exemplary pull-down menu of border color options (not shown) would be displayed over the color indication field 30a, from which the user could select, such as by clicking, highlighting, or other means, a particular border color option.  The selected border color option would appear in the display border option field 29a and would be used by the exemplary embodiment to present a border color of the corresponding border graphic around the image 24.  In FIG. 2A, because the border option of "none" is indicated in the border option field 29a, the border color indication field 30a is depicted as indicating "not available."”.
With respect to parameter, McBride discloses a number of additional parameters.  Some examples are disclosed in Column 8-10, which discloses an image as a parameter and a graphic update for that parameter.  Column 10, lines 23-33 discloses zoom in and zoom out as a parameter; Columns 10, lines 34-45 discloses a rotation as parameter and graphic update; column 10, lines 46-64 discloses a border indication and shape parameter and a graphic update; and column 10, line 65 to column 11, line 13 discloses a border color parameter and graphic update.  Any of these parameters disclosed in McBride could read on either the first parameter.

McBride, however, does not disclose the processor receives a part number corresponding to a numbered arrangement of labels to build, or that the graphic also illustrates one of the numbered arrangement of labels and a default graphic corresponding to the selection of the customized arrangement of labels received, or that the program displays the one of the graphic and the default graphic, or that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels, or that the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels or that it updates the default graphic of the customized arrangement of labels (italics is the feature that is not disclosed in McBride).
However, Crisp makes obvious that the processor receives a part number corresponding to a numbered arrangement of labels to build (“UPC code” in Crisp), or that the graphic also illustrates one of the numbered arrangement of labels (“ELECTRONIC TEMPLATES” in Crisp) and the customized arrangement of labels received, or that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels.  Crisp discloses that it is known, in the context of a “method provides the user with an option of creating custom sized and printed labels” (see Abstract) as well as signs to use a part number corresponding to a numbered arrangement of labels to build, as well as illustrating and updating the graphic of the numbered arrangement of labels on the arrangement and parameters added, and teaches that this is beneficial as “to make available an AD PRODUCT and method that allows users thereof to instantly create a custom (printed), professional, durable and/or weather/water proof AD SIGN made immediately available for use; wherein some invention embodiments, said custom printed information includes system linked contact information, making available powerful and helpful services when contacted.”.  See especially figures 5G-1 through 5G-3 and the specification corresponding to those figures.  See especially paragraph 0017, which teaches that:
[0017] FIGS. 5G-1 through 5G-3 depict a process where a USER first enters (looks-up) a SIGN related UPC code to a system via a webpage form (as shown in FIG. 5G-1), next being presented with said SIGN related ELECTRONIC TEMPLATES in which to select from (as shown in FIG. 5G-2), next entering phone numbers to webpage form (as shown in FIG. 5G-3), followed by submitting the form in order to print said phone number to available LABEL STOCK for application to a SIGN (as shown in FIG. 50C)

See also paragraph 0039, which teaches that:
 [0039] FIGS. 5G-1 thru 5G-3 show a webpage screenshot similar to one that might be seen by USER 500 during the FIG. 8 set-up process, wherein FIG. 5G-1 a USER would enter a qualifying SIGN related UPC CODE; and wherein FIG. 5G-2, a USER would then select an ELECTRONIC TEMPLATE; and wherein FIG. 5G-3, the USER would then enter the phone numbers to ELECTRONIC TEMPLATE, next submitting to print the LABEL STOCK, where then preferably a preview of the DATA GROUPS to be printed would be made available for the USER to approve, followed by printing said DATA GROUPS to said LABEL STOCK (as similarly shown in FIGS. 5B, 5C and 5D).  Methods of looking up and providing information for print through ELECTRONIC TEMPLATES should be considered non-limiting and can be achieved using any number of methods and user/system interfaces, for example the ELECTRONIC TEMPLATE could be a print ready PDF document with/without customizable forms/fields.  Methods similar to those depicted in FIGS. 5G-1-5G-3 could also apply to processes as described in FIGS. 3-4, 9-10, 16-17.

Additionally, Witkin discloses the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels.  Witkin discloses in paragraph 0011 “an internet-based method and system that allows a user to create one or more high quality customized stickers, whereby the size and shape of the stickers is determined by the user.”  Paragraph 0016 discloses “the user interface may also comprise one or more of the following: a page layout tool to allow the user to resize, align or organize the one or more customized stickers on the canvas”  Paragraph 0021 teaches that “the die-cut tools allow the user to customize the shape and size of each of the die-cut borders; or the die-cut tools automatically detect the one or more customized stickers and automatically create the die-cut borders.”
Finally, Hajjar discloses that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, that the program displays the one of the graphic and the default graphic, and updating the default graphic of the customized arrangement of labels.  See paragraph 0029, which discloses “Depending on what information is in the database, the database management system may return additional information, such as the size of the sheet on which the labels are provided, the type of material from which the labels are made, various other physical characteristics of the product, such as whether the product is dye cut or perforated in some manner, the color of the labels, and other information.  Typically, the database also return a graphic file of either a photograph of the labels as they are intended to be used or a line art drawing of the label sheets themselves with various information about the sheet incorporated into the line art.”  Additionally, Hajjar discloses features in common with McBride and Crisp, such as the features of “receive: a part number corresponding to a numbered arrangement of labels to build; and a selection of a customized arrangement of labels to build, the customized arrangement of labels being selected from a group including… sheets” and “the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels”.  See Hajjar, paragraph 0008, “One of the modes involves definition of desired labels by dimensions, and another mode involves visual review of groups of available label sheets.” and paragraph 0034, teaching that “In one alternative embodiment, the user may choose between searching by SKU number, by label shape, by label dimension (height and width for rectangular labels; diameter for round labels); and/or by type of printer (laser, inkjet and the like).  The user may also choose to view all of the label products in the database.  An example input screen for this embodiment is illustrated in FIG. 6.”  Choosing the SKU number correlates with receiving a part number as disclosed in Crisp; and choosing the label shape or label dimension would correspond to customized arrangement of labels as taught in McBride.  Hajjar teaches in the abstract that “[t]he present invention relates to an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the processor receives a part number corresponding to a numbered arrangement of labels to build, and that the graphic also illustrates one of the numbered arrangement of labels and the customized arrangement of labels received, and that the characteristic also relates to an arrangement of the labels on the one of the numbered arrangement of labels as taught by Crisp and Hajjar in order to make the product available for use, to enable custom, profession, durable and/or weather/water proof products and in order to include user provided information such as contact information as taught by Crisp and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional limitation of the characteristic corresponding to a user-defined shape and dimension of each label of the customized arrangement of labels as taught by Witkin and Hajjar in order to allow a user to create one or more high quality customized stickers as taught by Witkin and in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs as taught by Hajjar.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the graphic also illustrates a default graphic corresponding to the selection of the customized arrangement of labels received, displaying the one of the graphic and the default graphic, and updating the default graphic of the customized arrangement of labels as taught by Hajjar in order to provide an interactive label selection system that permits the user to quickly and conveniently locate label products having characteristics that meet the users needs.


As to claim 20, McBride discloses that the computer executing to communicate with an industrial machine for building the one of the numbered arrangement of labels and the customized arrangement of labels including the characteristic of the labels thereof.  See column 5, line 17-24, disclosing “The print rendering of the image-customized labels is contemplated as being performed in the exemplary embodiment at a centralized printer.  However, it would be possible in alternative embodiments to facilitate polychromatic printing of image-customized labels at user-client-controlled printers without departing from the spirit of the present invention.”  See also column 5, lines 56-58, disclosing “In addition, each client, e.g., client 10a, may have access to a printer, such as, for example, printer 16a.”

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 10,839,332 B1) and  Crisp (US 2014/0104656 A1) and Witkin (US 2010/0257210 A1) and Hajjar (US 2001/0011279 A1) as applied to claims 1, 3, 5, 8, 10, 12, 14, 17-18 and 20 above, and further in view of Lepkofker (US 20050071296 A1).

As to claim 6, McBride does not disclose that the program stored in the non-transient medium is adapted to receive a selection of a type of material for the labels of the customized arrangement of labels.  
However, McBride does disclose that a material is used, and the general specifications of such a material can be selected.  See “For example, in the exemplary embodiment, the exemplary default label stock will be fifty-four pound (54#) white semi-gloss label stock; the default label stock will have a permanent adhesive that meets USPS postage label specifications that require that the label, once applied, cannot be removed from the medium to which it has been applied after forty-eight (48) hours of the label having been applied without tearing either the label or the medium.”
Additionally, Lepkofker discloses the program stored in the non-transient medium is adapted to receive a selection of a type of material for the labels of the customized arrangement of labels, such as either “standard postal label” or “internet computer-generated counterparts”.  See paragraph 0012, disclosing material alternatives for the stamps, teaching that “The stamps can be discrete self-adhesive stamps or can be pre-printed on envelope stock.  In order to avoid the problems involved with major changes in postal operations and rules, the commemorative stamp can be part of an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to that the program stored in the non-transient medium is adapted to receive a selection of a type of material for the labels of the customized arrangement of labels.  as taught by Lepkofker in order to enable the use of either an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.

As to claim 15, McBride does not disclose the additional step of receiving a selection of a type of material for the labels of the customized arrangement of labels. 
However, McBride does disclose that a material is used, and the general specifications of such a material.  “For example, in the exemplary embodiment, the exemplary default label stock will be fifty-four pound (54#) white semi-gloss label stock; the default label stock will have a permanent adhesive that meets USPS postage label specifications that require that the label, once applied, cannot be removed from the medium to which it has been applied after forty-eight (48) hours of the label having been applied without tearing either the label or the medium.”
However, Lepkofker discloses a parameter corresponding to selection of a type of material for the labels, such as either “standard postal label” or “internet computer-generated counterparts”.  See paragraph 0012, disclosing material alternatives for the stamps, teaching that “The stamps can be discrete self-adhesive stamps or can be pre-printed on envelope stock.  In order to avoid the problems involved with major changes in postal operations and rules, the commemorative stamp can be part of an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional step of receiving a selection of a type of material for the labels of the customized arrangement of labels as taught by Lepkofker in order to enable the use of either an almost standard postal label as produced by postal meter machines or their internet computer-generated counterparts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK